In a proceeding pursuant to CPLR article 78 inter alia to review a determination of the respondent zoning board of appeals, dated November 23, 1974 and made after a hearing, which denied petitioner’s application for a variance, the appeal is from a judgment of the Supreme Court, Westchester County, *745entered March 20, 1975, which granted the petition. Judgment affirmed, without costs or disbursements. The zoning board of appeals presented no evidence to support its denial of the requested area variance, while petitioner demonstrated, at a minimum, practical difficulties if a variance were not granted. Special Term thus correctly determined that the denial of the variance was arbitrary and capricious. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.